        Case 1:19-cv-11924-JPO-BCM Document 34 Filed 08/04/20 Page 1 of 1

                                     TROY LAW, PLLC
                            ATTORNEYS / COUNSELORS AT LAW
                   Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                    41-25 Kissena Blvd., Suite 103, Flushing, New York 11355              8/4/20
                                                               August 4, 2020
                                  Application GRANTED. The telephonic status conference currently
 Via ECF                          scheduled for August 11, 2020, at 10:00 a.m. is ADJOURNED to August
 Hon. Barbara Moses, U.S.M.J.
                                  11, 2020, at 12:30 p.m. SO ORDERED.
 United States District Court
 Southern District of New York
                                  ____________________
 500 Pearl St.
 New York, NY 10007               Barbara Moses, U.S.M.J.
                                  August 4, 2020
Re: Letter Motion Requesting to Reschedule the Status Conference Scheduled for August 11,
                 2020 at 10:00 a.m. to any time after 12:00 p.m. on the Same Day.
                      1:19-cv-11924-JPO-BCM Du v. Dingxiang Inc et al

 Your Honor,

         We represent the Plaintiff in the above-mentioned case. We write with the consent of
 Defendants to respectfully request the Court to reschedule the telephone status conference
 currently scheduled to be held on August 11, 2020 at 10:00 a.m. to any time after 12:00 p.m. on
 the same day (August 11, 2020) or alternatively proposes August 10, 2020, August 13, 2020 and
 August 14, 2020 to adjourn the telephone conference. This is Plaintiff’s first request to reschedule
 and granting such request will not prejudice any party.

         On July 22, 2020, due to the scheduling conflict of the Court, Your Honor rescheduled the
 status conference from July 28, 2020 at 10:00 a.m. to August 11, 2020 at 10:00 a.m. See Dkt. No.
 32. However, Plaintiff’s counsel is experiencing a scheduling conflict due to his required
 appearance at the same time in the matter of Li v. Spa Nail 9, Inc. et al., 1:19-cv-00873-TJM-CFH
 (N.Y.N.D. 2019) and would not be able to attend the telephone status conference scheduled in the
 above referenced matter for August 11, 2020 at 10:00 a.m. As such, Plaintiffs respectfully requests
 to reschedule the conference from 10:00 a.m. to any time after 12:00 p.m. on the same day or
 alternatively proposes August 10, 2020, August 13, 2020 and August 14, 2020 for Your Honor’s
 consideration.

        For all the foregoing reasons, Plaintiff’s respectfully requests to adjourn the telephone
 conference currently scheduled for August 11, 2020 at 10:00 a.m. to any time after 12:00 p.m. on
 the same day or alternatively proposes to adjourn the telephone conference for August 10, 2020,
 August 13, 2020 and August 14, 2020 for Your Honor’s consideration.

         We thank this Court for its time and consideration in this matter and respectfully
 apologizes for any inconveniences caused to this Court.

                                       Respectfully submitted,

                                                        /s/ John Troy
                                                            John Troy
                                                      Attorney for Plaintiffs

 Cc: all Counsel of Record via Ecf
 /pk
